Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4369 Page 1 of 24




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                    SOUTHERN DISTRICT OF CALIFORNIA
 10                                               Case No. 17-cv-00501 DMS (NLS)
       WHITEWATER WEST
 11    INDUSTRIES, LTD., a Canadian               FINDINGS OF FACT AND
       corporation,                               CONCLUSIONS OF LAW
 12
                   Plaintiff,
 13
             v.
 14
       RICHARD ALLESHOUSE, an
 15    individual, YONG YEH, an
       individual, and PACIFIC SURF
 16    DESIGNS, INC., a Delaware
       corporation,
 17
                   Defendants.
 18
 19
 20         Defendant Richard Alleshouse was previously employed by Wave Loch, Inc.,
 21   where he and his company designed, built and sold large, sophisticated water rides
 22   known as sheet wave rides which were commonly used in amusement parks by
 23   surfers and other wave riding enthusiasts. Mr. Alleshouse learned the art of making
 24   these rides while employed at Wave Loch. After nearly five years of employment,
 25   Mr. Alleshouse separated from Wave Loch. Soon thereafter, he and his business
 26   partner Defendant Yong Yeh filed three patents for sheet wave rides and a water
 27   nozzle aperture that produced rideable waves for the rides. Plaintiff Whitewater
 28   West Industries, LTD (“Whitewater”), a successor in interest to Wave Loch, Inc.,

                                              –1–                    17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4370 Page 2 of 24




      claims that the inventive ideas behind these patents originated from Mr. Alleshouse’s
  1
  2   work at Wave Loch, and that Mr. Alleshouse has violated his contractual obligations

  3   to assign such inventions to Wave Loch and its successor in interest Whitewater.

  4   Plaintiff Whitewater now brings suit against Messrs. Alleshouse and Yeh, and their

  5   company, Pacific Surf Designs, Inc. (“PSD”), for breach of contract and related

  6   claims.

  7         The matter was tried to the Court on February 4, 2019. Roger Scott, Joseph

  8   Tache, Gary Wolensky, and Deborah Mallgrave appeared on behalf of Plaintiff.

  9   Charanjit Brahma, Mark Mao, and Stacy Hovan appeared on behalf of Defendants.

 10   For the reasons set forth below, the Court finds in favor of Plaintiff on its claims for

 11   breach of contract, correction of inventorship and declaratory relief and finds in

 12   favor of Defendants on the balance of the claims.

 13                                              I.

 14                                  FINDINGS OF FACT

 15   A.    Agreement Between Wave Loch, Inc. and Richard Alleshouse

 16         Wave Loch, Inc. was a company that developed, manufactured, and sold sheet

 17   wave attractions. (Testimony of Marshall Myrman (“Myrman Testimony”) at 90–

 18   91.) It now operates as a holding company for Wave House Holdings, LLC—which

 19   is a holding company for Wave Loch LLC and Wave House International.

 20   (Testimony of Thomas Lochtefeld (“Lochtefeld Testimony”) at 513–14.) These

 21   related Wave Loch entities are owned by Thomas Lochtefeld, the inventor of sheet

 22   wave attractions.    (Testimony of Geoff Chutter (“Chutter Testimony”) at 46;
 23   Myrman Testimony at 90.) Sheet wave rides allow participants to perform surfing-
 24   like maneuvers over a stationary surface. The nozzles of the rides create the sheet-
 25   like flow of water that mimics waves or water flow commonly experienced in the
 26   ocean. (Myrman Testimony at 102; Lochtefeld Testimony at 503, 519–29.)
 27         In October 2007, Wave Loch, Inc. hired Mr. Alleshouse as an engineer.
 28   (Testimony of Richard Alleshouse (“Alleshouse Testimony”) at 183–84.)

                                                –2–                      17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4371 Page 3 of 24




      Approximately eleven months later, on September 8, 2008, Mr. Alleshouse entered
  1
  2   into a Covenant against Disclosure and Covenant Not to Compete (“Agreement”)

  3   with Wave Loch, Inc./Wave House Global Pte. Ltd. (“Company”) and “successors

  4   thereof.” (Pl.’s Ex. 6) The Agreement contained a number of provisions that

  5   addressed the confidential nature of Wave Loch’s business and Mr. Alleshouse’s

  6   obligations with respect to the proprietary information and ideas he was exposed to

  7   at work. The Agreement included a covenant against disclosure of confidential

  8   information, (id. ¶ 1.a.), a covenant not to use confidential information to “carry on”

  9   a competing business, (id. ¶ 3.), and an assignment provision providing that

 10   inventions, improvements and developments derived from employment belonged to

 11   Wave Loch, Inc. and had to be assigned by the employee to the company. (Id. ¶ 2.a.)

 12   Specifically, the assignment provision provides:

 13           In consideration of compensation paid by Company, Employee agrees
              that all right, title and interest in all inventions, improvements,
 14           developments, trade-secret, copyrightable or patentable material that
 15           Employee conceives or hereafter may make or conceive, whether solely
              or jointly with others:
 16
                   (a) with the use of Company’s time, materials, or facilities; or
 17
 18                (b) resulting from or suggested by Employee’s work for
                       Company; or
 19
                   (c) in any way connected to any subject matter within the
 20                    existing or contemplated business of the Company
 21           shall automatically be deemed to become the property of Company as
              soon as made or conceived, and Employee agrees to assign to Company,
 22
              its successors, assigns, or nominees, all of Employee’s rights and
 23           interests in said inventions, improvements, and developments in all
              countries worldwide. Employee’s obligation to assign the rights to such
 24
              inventions shall survive the discontinuance or termination of this
 25           Agreement for any reason.
 26   (Id.)
 27           On January 1, 2009, Mr. Lochtefeld reorganized Wave Loch, Inc. to Wave
 28   Loch LLC after being advised that a limited liability company would be better for

                                                –3–                      17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4372 Page 4 of 24




      “tax purposes, investment, and flexibility for the future.” (Pl.’s Ex. 162; Lochtefeld
  1
  2   Testimony at 514–17.) Pursuant to the organizational document, Wave Loch, Inc.’s

  3   assets were transferred to Wave Loch LLC. (Pl.’s Ex. 162 (providing for transfer

  4   of “enterprise value” of Wave Loch, Inc. to Wave Loch LLC).) The transfer of

  5   Wave Loch, Inc.’s “enterprise value” operated to transfer all of Wave Loch, Inc.’s

  6   assets, including its employment contracts. (Lochtefeld Testimony at 517 (“[I]n

  7   order for Wave Loch LLC to operate, it needed those contracts and agreements[,]

  8   so everything went over.”)) Consistent with the transfer of all assets, Wave Loch,

  9   Inc.’s employees were informed of the reorganization. (Lochtefeld Testimony at

 10   574.) The employees did not experience any noticeable changes during or after the

 11   reorganization. (Myrman Testimony at 91; Thatcher Testimony at 158; Alleshouse

 12   Testimony at 194.) They continued the same job, received the same pay, worked

 13   in the same location, worked with the same group, and reported to the same people.

 14   (Alleshouse Testimony at 194–95; Myrman Testimony at 91–92.) They were not

 15   required to sign new agreements with Wave Loch LLC. (Lochtefeld Testimony at

 16   514.)

 17           On January 31, 2014, Wave Loch LLC transferred all its rights and interests

 18   in the sheet wave business to Flowrider Surf Ltd. (“Flowrider”), a Canadian entity.

 19   (Pl.’s Ex. 70; Lochtefeld Testimony at 569.)           The contribution agreement

 20   specifically included a transfer of “books, files, papers, agreements, correspondence,

 21   databases, information systems, programs, software, documents, records and

 22   documentation thereof related to any of the Contributed Assets or the Assumed
 23   Liabilities, or used in the conduct of the Business, on whatever medium[.]” (Pl.’s
 24   Ex. 70 at 2.) Mr. Lochtefeld executed the contribution agreement on behalf of Wave
 25   Loch LLC, and Geoff Chutter executed the agreement on behalf of Flowrider. (Pl.’s
 26   Ex. 70 at 16.) Mr. Chutter was the president and CEO of Flowrider, and is now the
 27   president and CEO of Whitewater. (Chutter Testimony at 42.)
 28

                                                –4–                     17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4373 Page 5 of 24




            In addition to the contribution agreement, on April 29, 2014, Flowrider and
  1
  2   Wave Loch, Inc. entered into an agreement that specifically assigned Mr.

  3   Alleshouse’s obligations under the Agreement to Flowrider.           (Defs.’ Ex. DR;

  4   Lochtefeld Testimony at 569–70.) On February 1, 2016, Flowrider amalgamated

  5   into Whitewater pursuant to Canadian law. (Pl.’s Ex. 146.)

  6   B.    Richard Alleshouse’s Employment

  7         Mr. Alleshouse’s job description at Wave Loch included “extensive field

  8   work on [the] FlowRider and other WaveLoch attractions” as well as “research and

  9   design work improving existing rides and developing new rides[.]” (Pl.’s Ex. 2;

 10   Alleshouse Testimony at 184–86.) Marshall Myrman, then Chief Operating Officer

 11   of Wave Loch, 1 planned to make Mr. Alleshouse his successor.                   (Myrman

 12   Testimony at 88–94, 113–14.)

 13         In addition to the responsibilities listed in his job description, Mr. Alleshouse

 14   was the product manager for the Flowrider—a sheet wave attraction that uses a

 15   rectangular flow nozzle. (Myrman Testimony at 94; Locthefeld Testimony at 429,

 16   503; Testimony of Yong Yeh (“Yeh Testimony”) at 705.) He was also responsible

 17   for documenting and finalizing the design drawings for the WaveOz, another sheet

 18   wave attraction. (Pl.’s Exs. 38, 40; Myrman Testimony at 102–08.) The WaveOz

 19   is shaped like a 180-degree punch bowl and uses a radial flow nozzle to direct water

 20   up the bowl. (Myrman Testimony at 103–08; Alleshouse Testimony at 320–21.)

 21   Oriol Vicente, an engineer at Wave Loch, was the product manager for the WaveOz.

 22   (Myrman Testimony at 95–100.) Mr. Alleshouse had access to Mr. Vicente’s
 23   models and drawings of the WaveOz and its nozzle structure, which were stored in
 24   their shared office and company server. (Pl.’s Ex. 162; Thatcher Testimony at 163–
 25   66.) He also attended meetings involving the discussion of the WaveOz nozzle.
 26   (Pl.’s Ex. 37; Myrman Testimony at 104.) Wave Loch considered obtaining a patent
 27
      1
 28    Mr. Myrman is currently the president of Flowrider. (Myrman Testimony at 88–
      89.)
                                               –5–                      17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4374 Page 6 of 24




      for the WaveOz radial flow nozzle, but ultimately did not do so.               (Myrman
  1
  2   Testimony at 107–08, 124.)

  3         In 2010 or 2011, Wave Loch learned that a competitor, Murphy’s Waves, had

  4   developed a half-pipe ride called the Stingray. (Id. at 108–12.) The Stingray had

  5   curved sidewalls and water flowing up an inclined surface. (Id.) However, the

  6   sidewalls were not effectively rideable. (Id.) Wave Loch had meetings to improve

  7   upon the design of the Stingray by making the sidewalls rideable. (Id. at 107–12,

  8   124; Lochtefeld Testimony at 527–28; Thatcher Testimony at 169.) Mr. Alleshouse

  9   participated in these meetings, as attested to by three prior Wave Loch employees.

 10   (Id.) One of those employees, Andrew Thatcher,2 recalls Mr. Alleshouse stating he

 11   could make a better half-pipe than Murphy’s Stingray. (Thatcher Testimony at 170–

 12   71.) Wave Loch ultimately did not develop this ride because it could not find a buyer

 13   for the ride. (Lochtefeld Testimony at 528; Myrman Testimony at 110.) Wave

 14   Loch’s business model was to find a buyer for its proposed ride before building the

 15   product. (Lochtefeld Testimony at 528; Myrman Testimony at 99.)

 16   C.    Richard Alleshouse and Yong Yeh Start a Business

 17         While employed at Wave Loch, Mr. Alleshouse began corresponding with his

 18   college friend, Mr. Yeh, about forming their own business, now known as Pacific

 19   Surf Designs or PSD. (Alleshouse Testimony at 198–99; Yeh Testimony at 338.)

 20   Mr. Yeh3 is currently the Chief Executive Officer of PSD, and Mr. Alleshouse is its

 21   Chief Operating Officer. (Yeh Testimony at 322–23.)

 22         On July 9, 2012, while Mr. Alleshouse was still employed at Wave Loch, Mr.
 23   Alleshouse and Mr. Yeh exchanged emails about seeking legal advice regarding Mr.
 24   Alleshouse’s Agreement with Wave Loch. (Pl.’s Ex. 30.) A few days later, the two
 25   exchanged correspondence about forming their own business. (Alleshouse
 26
      2
        Mr. Thatcher was a sales and marketing representative at Wave Loch during Mr.
 27   Alleshouse’s employ. (Thatcher Testimony at 154–56.) He is currently the vice
 28   president of business development for Flowrider. (Id.)
      3
        Mr. Yeh has been a licensed attorney for over ten years. (Yeh Testimony at 323.)
                                               –6–                     17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4375 Page 7 of 24




      Testimony at 198–99; Yeh Testimony at 338.) About two weeks after, on July 27,
  1
  2   2012, Mr. Alleshouse submitted his letter of resignation to Wave Loch, to be

  3   effective on August 3, 2012. (Pl.’s Ex. 28; Alleshouse Testimony at 200.)

  4         By the time Mr. Alleshouse resigned from Wave Loch, he “had a concept to

  5   form a company doing wave machines.” (Alleshouse Testimony at 203.) On July

  6   30, 2012, prior to his departure, Mr. Alleshouse exchanged emails with Mr. Yeh

  7   about ways to generate “pre-event buzz” for an upcoming event hosted by the

  8   International Association of Amusement Parks and Attractions (“IAAPA”). (Id.;

  9   Pl.’s Ex. 27.) The day after he left Wave Loch’s employment, Mr. Alleshouse sent

 10   an e-mail to Mr. Yeh that he had “gained the ability to start a company on a niche

 11   market ;).” (Pl.’s Ex. 29.) On the same day, Mr. Alleshouse started documenting

 12   designs for wave rides in a notebook. (Pl.’s Ex. 21; Alleshouse Testimony at 220–

 13   22.) By August 8, 2012, Mr. Yeh had prepared the IAAPA booth registration forms

 14   and submitted incorporation documents for PSD.         (Pl.’s Ex. 23; Alleshouse

 15   Testimony at 223–25; Yeh Testimony at 345–46.)

 16         On August 14, 2012, Mr. Alleshouse diagrammed nozzle structures that

 17   would “vary flow direction and thickness to optimize surfing experience on the

 18   waves and mxmz economics of the attraction.” (Pl.’s Ex. 36.) Two days later, Mr.

 19   Alleshouse diagramed a half-pipe ride with multiple angled nozzles to project water

 20   across the surface with the notations, “3 nozzles, all pointing slightly away from

 21   each other. Nozzle #2 can be shut off to run 2 separate rides.” (Pl.’s Ex. 22;

 22   Alleshouse Testimony at 237–40.)
 23         By August 20, 2012, Mr. Alleshouse and Mr. Yeh had a “general idea of the
 24   three product categories [they] were going to launch.” (Alleshouse Testimony at
 25   251.) On August 20, 2012, Mr. Alleshouse sent Mr. Yeh an email outlining their
 26   three product categories. (Pl.’s Ex 19; Alleshouse Testimony at 246–51.) “Group
 27   1” was the “FlowRider knock offs” referred to as Waikiki and Makaha. (Pl.’s Ex
 28   19.) “Group 2” was the “halfpipe type wave” that is “basically [M]urphy[’]s wave

                                              –7–                    17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4376 Page 8 of 24




      halfpipe but with water on the sides,” and “would be protected by our patents.” (Id.)
  1
  2   Group 2 also included a ride “very similar to the WaveOz.” (Id.) “Group 3” was the

  3   “[B]arreling wave, which W[ave] L[och] calls … F[low]B[arrel] 5 and

  4   F[low]B[arrel] 10.” (Id.)

  5         On September 5 and 6 of 2012, Mr. Yeh, residing in the Bay Area, visited Mr.

  6   Alleshouse in San Diego to help build these models for the IAAPA Conference.

  7   (Pl.’s Ex. 16; Alleshouse Testimony at 257–58, 312, 348; Yeh Testimony at 678.)

  8   The completed models focused on “Group 2” and were displayed at the IAAPA

  9   conference in November 2012, and eventually developed as attractions for sale by

 10   PSD. (Alleshouse Testimony at 256–61.)

 11         In October 2012, Mr. Yeh, with the assistance of a patent agent, filed two

 12   provisional patent applications based on the inventions.        (Pl.’s Ex. 16; Yeh

 13   Testimony at 323–24, 332.) These applications resulted in issuance of three patents

 14   by the United States Patent and Trademark Office (“PTO”): Patent Nos. 9,044,685

 15   (“‘685 Patent”) and 9,302,189 (“‘189 Patent”), referred to as the “Ride Patents”; and

 16   Patent No. 9,592,433 (“‘433 Patent”), referred to as the “Nozzle Patent.” (Pl.’s Exs.

 17   11, 13, 14; Alleshouse Testimony at 241–43.) Mr. Alleshouse and Mr. Yeh are

 18   named inventors on all three patents, and they assigned the patents to PSD. (Pl.’s

 19   Exs. 11, 13, 14.)

 20                                            II.

 21                                 FINDINGS OF LAW

 22         Plaintiff alleges the following claims: (1) breach of contract against Mr.
 23   Alleshouse, (2) intentional interference with contract against Mr. Yeh and PSD, (3)
 24   violation of California Business and Professions Code section 17200 against PSD,
 25   (4) correction of inventorship for the ‘685, ‘189, and ‘433 Patents, and (5)
 26   declaratory relief.
 27         As a threshold matter, Defendants challenge Plaintiff’s standing to assert all
 28   claims except for declaratory relief.     They argue Mr. Alleshouse signed the

                                               –8–                     17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4377 Page 9 of 24




      Agreement while employed by Wave Loch, Inc. and that the Agreement was never
  1
  2   properly assigned to Plaintiff. Defendants’ standing argument is addressed first,

  3   followed by a discussion of each of Plaintiff’s claims for relief.

  4   A.    Standing

  5         Whitewater has standing to enforce the Agreement and bring the other claims

  6   alleged in this action because it is a successor in interest to Wave Loch, Inc. and

  7   owns all of Wave Loch, Inc.’s sheet wave assets, including the subject employment

  8   contract. In short, Wave Loch, Inc. was reorganized into Wave Loch LLC, which

  9   later transferred its rights and interests in the sheet wave business to Flowrider,

 10   which then amalgamated into Whitewater.

 11         Four months after Mr. Alleshouse entered into the Agreement with Wave

 12   Loch, Inc., Mr. Lochtefeld formed Wave Loch LLC for tax and related purposes.

 13   All of Wave Loch, Inc.’s assets, including its employment contracts, were

 14   transferred to Wave Loch LLC pursuant to the organizational document. That

 15   document provided for the transfer of the entire “enterprise value” of Wave Loch,

 16   Inc. to Wave Loch LLC. As Mr. Lochtefeld testified, Wave Loch LLC needed the

 17   employment contracts to operate, “so everything went over.” (Lochtefeld Testimony

 18   at 517.) The Court agrees.

 19         Thereafter, Mr. Alleshouse’s Agreement was transferred to Flowrider when

 20   Wave Loch LLC transferred all its rights and interests in the sheet wave business to

 21   Flowrider pursuant to the contribution agreement. The contribution agreement

 22   provided for the transfer of “agreements” related to Wave Loch LLC’s sheet wave
 23   business, and the parties intended the transfer to include the employment contracts.
 24         Wave Loch, Inc. and Flowrider later entered into an agreement specifically
 25   assigning the Wave Loch, Inc./Alleshouse Agreement to Flowrider. Defendants
 26   argue this subsequent agreement is proof that Mr. Alleshouse’s Agreement
 27   continued to reside with Wave Loch, Inc. and was not transferred to Wave Loch
 28   LLC. But Mr. Lochtefeld testified the agreement with Flowrider was simply a

                                                –9–                        17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4378 Page 10 of 24




       safeguard to ensure that Mr. Alleshouse’s Agreement was transferred to Flowrider.
   1
   2   (See Lochtefeld Testimony at 523–24.) The Court credits that testimony.

   3         How Flowrider ultimately received enforceable rights under the Agreement is

   4   not determinative of the claims at issue. What matters is whether the Agreement

   5   was transferred to Flowrider—and it is clear it was, either by Wave Loch LLC’s

   6   contribution agreement or by Wave Loch, Inc.’s assignment.

   7         Finally, Mr. Alleshouse’s Agreement was transferred to Whitewater by

   8   operation of law when Flowrider amalgamated into Whitewater pursuant to

   9   Canadian law. See FlowRider Surf, Ltd. v. Pacific Surf Designs, Inc., 2017 WL

  10   2349031, at *4 (S.D. Cal. 2017) (“By operation of Canadian law, on the date of the

  11   amalgamation, all of FlowRider Ltd.’s assets became the property of Whitewater

  12   West.”) Accordingly, Whitewater is a successor of Wave Loch, Inc. and properly

  13   holds the Agreement. It has standing to enforce the Agreement and bring the claims

  14   asserted in this action.

  15   B.    Breach of Contract

  16          “To prevail on a cause of action for breach of contract, the plaintiff must

  17   prove (1) the contract, (2) the plaintiff’s performance of the contract or excuse for

  18   nonperformance, (3) the defendant’s breach, and (4) the resulting damage to the

  19   plaintiff.” Richman v. Hartley, 224 Cal. App. 4th 1182, 1186 (2014). Defendants

  20   challenge the validity of the Agreement and dispute Mr. Alleshouse breached the

  21   contract.

  22         1.     Validity of Contract
  23         There is no dispute that the Agreement was signed by Mr. Alleshouse and that
  24   it includes an assignment provision. Rather, Defendants challenge the validity of
  25   the Agreement on grounds that (1) the Agreement lacks definiteness; (2) the
  26   Agreement is procedurally and substantively unconscionable; (3) the assignment
  27   provision exceeds the scope of California Labor Code section 2870; and (4) the
  28

                                               – 10 –                   17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4379 Page 11 of 24




       Agreement violates California Business and Professions Code section 16600. These
   1
   2   arguments are addressed in turn.

   3                a.     Definiteness

   4         Defendants challenge the formation of the Agreement on grounds that the

   5   definition of “Company,” which includes Wave Loch, Inc.’s “divisions, affiliates,

   6   subsidiaries, associate companies, shareholders, members, employees, licensees,

   7   joint venture partners, or any successors thereof,” is too indefinite.               “Under

   8   California law, a contract will be enforced if it is sufficiently definite (and this is a

   9   question of law) for the court to ascertain the parties’ obligations and to determine

  10   whether those obligations have been performed or breached.” Bustamante v. Intuit,

  11   Inc., 141 Cal. App. 4th 199, 209 (2006) (citations omitted). On the other hand, if a

  12   contract “is so uncertain and indefinite that the intention of the parties in material

  13   particulars cannot be ascertained, the contract is void and unenforceable.” Id.

  14         The definition of “Company” is sufficiently certain and did not present any

  15   uncertainty between the parties regarding the employment relationship. As the Court

  16   noted in a prior order, the “successor” language at issue is “routinely included in

  17   these types of contracts and necessary to protect the proprietary interests of

  18   businesses in the relatively common event of organizational restructuring.” (Order

  19   Denying Defs.’ Mot. for Summ. J. at 7.) The succession from Wave Loch, Inc. to

  20   the LLC was purely a legal event, simply changing the entity from a corporation to

  21   a limited liability company to enjoy flexibility in tax reporting options and

  22   management structure. Changing the legal status of the entity had no impact on the
  23   daily functioning and duties of Wave Loch employees.                     There was no
  24   misapprehension as to the “company” Mr. Alleshouse worked for or his duties and
  25   obligations. The contract is sufficiently definite for the Court to “ascertain the
  26   parties’ obligations and to determine whether those obligations have been performed
  27   or breached.” Bustamante, 141 Cal. App. 4th at 209. Therefore, the Court finds no
  28   issue of contract formation on this basis.

                                                 – 11 –                    17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4380 Page 12 of 24




                    b.     Procedural and Substantive Unconscionability
   1
   2         Defendants argue the Agreement is procedurally and substantively

   3   unconscionable. Under California law, a contract is unenforceable if it is both

   4   procedurally and substantively unconscionable. Armendariz v. Foundation Health

   5   Psychcare Services, Inc., 6 P.3d 669, 690 (2000).          The former focuses on

   6   “oppression or surprise due to unequal bargaining power,” while the latter on terms

   7   “so one-sided as to shock the conscience.” Pinnacle Museum Tower Assn. v.

   8   Pinnacle Market Development, LLC, 282 P.3d 1217, 1232 (2012) (citations and

   9   internal quotations omitted).

  10         There was no evidence that Mr. Alleshouse was deprived of an opportunity to

  11   read the Agreement before signing it. Rather, Mr. Alleshouse testified he chose not

  12   to read the Agreement because he “was young” and “[did not] know they [were]

  13   going to be important[.]” (Alleshouse Testimony at 195–97, 319.) But the failure

  14   to read an agreement before signing it does not excuse performance. See Norcia v.

  15   Samsung Telecommunications America, LLC, 845 F.3d 1279, 1284 (9th Cir. 2017)

  16   (“A party cannot avoid the terms of a contract on the ground that he or she failed to

  17   read it before signing.”) (quoting Marin Storage & Trucking, Inc. v. Benco

  18   Contracting & Eng’g, Inc., 89 Cal. App. 4th 1042, 1049 (2001)).

  19         While there was no evidence Mr. Alleshouse was required to sign the

  20   Agreement as a condition of employment, it is undisputed the Agreement was

  21   presented to him several months after beginning his employment with Wave Loch.

  22   This fact shows some level of procedural unconscionability but does not itself render
  23   the Agreement procedurally unconscionable, particularly since the assignment
  24   provision related directly to the services Mr. Alleshouse was providing and for
  25   which he was being compensated. Accordingly, there was no oppression or surprise
  26   of legal significance.
  27         California Labor Code section 2872 requires an employer to provide written
  28   notice to its employee that an assignment of invention provision may not include an

                                               – 12 –                   17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4381 Page 13 of 24




       invention that the employee develops entirely on his own time without using
   1
   2   company equipment or facilities.4 It is undisputed Wave Loch did not provide the

   3   required notice to Mr. Alleshouse.      California law, however, is silent on the

   4   consequences of an employer’s failure to provide such notice. Certainly, that failure

   5   should be considered in analyzing procedural unconscionability, but it is not

   6   determinative here because the subject matter of the patents in suit was integral to

   7   Mr. Alleshouse’s work at Wave Loch and would not have been subject to the notice

   8   requirements of Section 2872. No oppression or surprise resulted from the failure

   9   to give notice.

  10         Further, the terms of the Agreement are not substantively unconscionable as

  11   Mr. Alleshouse was “adequately compensated” for his “inventive duties,” including

  12   “research[ing],” “design[ing],” “improving existing rides, [and] “developing new

  13   rides” for Wave Loch. (Pl.’s Ex. 2); see Cubic Corp. v. Marty, 185 Cal. App. 3d

  14   438, 450 (1986) (though the assignment agreement was offered as a “take-it-or-

  15   leave-it” condition of employment, it was not unconscionable because employee’s

  16   responsibilities “encompassed inventive duties” and employee was “adequately

  17   compensated through the terms of employment”). The terms of the assignment also

  18   are not “unfair” and do not “shock the conscience” because they do not run afoul of

  19   Labor Code section 2870, as discussed below. Accordingly, the Agreement is not

  20   invalid on this ground as it is neither procedurally nor substantively unconscionable.

  21                c.    California Labor Code Section 2870

  22         Defendants argue the assignment provision is invalid because it exceeds the
  23   scope of California Labor Code section 2870 and violates California’s restrictions
  24
       4
         California Labor Code section 2872 provides: “If an employment agreement
  25   entered into after January 1, 1980, contains a provision requiring the employee to
  26   assign or offer to assign any of his or her rights in any invention to his or her
       employer, the employer must also, at the time the agreement is made, provide a
  27   written notification to the employee that the agreement does not apply to an
  28   invention which qualifies fully under the provisions of Section 2870.” Cal. Lab.
       Code § 2872.
                                                – 13 –                  17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4382 Page 14 of 24




       on an employer’s ability to monopolize an employee’s ideas and inventions, as
   1
   2   follows:

   3          Any provision in an employment agreement which provides that an
              employee shall assign, or offer to assign, any of his or her rights in an
   4          invention to his or her employer shall not apply to an invention that the
   5          employee developed entirely on his or her own time without using the
              employer’s equipment, supplies, facilities, or trade secret information
   6          except for those inventions that either:
   7
              (1) Relate at the time of conception or reduction to practice of the
   8          invention to the employer’s business, or actual or demonstrably
   9          anticipated research or development of the employer; or

  10          (2) Result from any work performed by the employee for the employer.

  11   Cal. Lab. Code § 2870.

  12         First, Defendants contend the assignment provision’s “suggested by”

  13   language exceeds the scope of Section 2870. However, they fail to explain how

  14   requiring an employee to assign inventions “suggested by” his work for the employer

  15   exceeds the scope of Section 2870, which permits an employer to require an

  16   employee to assign inventions “[r]elate[d] to” the employer’s business. See Cadence

  17   Design Systems, Inc. v. Bhandari, No. 07-823, 2007 WL 3343085, at *5 (N.D. Cal.

  18   Nov. 8, 2007) (“Courts interpreting employee assignment agreements in the context

  19   of section 2870 have construed the ‘related to’ phrase broadly.”)

  20         Second, Defendants argue the Agreement’s definition of “Company,” which

  21   includes Wave Loch, Inc.’s “successors,” exceeds the scope of Section 2870’s

  22   definition of “employer.” Defendants fail to present any authority that defining
  23   “Company” in this way presents an overbreadth problem or is otherwise violative of
  24   Section 2870. Rather, case law supports a contrary finding. See id. at *7 (“[T]he
  25   language of [Section 2870] contains[s] a broad phrase permitting assignments of
  26   inventions that ‘relate to the business of the employer.’        Had the California
  27   Legislature intended the statute to be restricted to the smallest business division in
  28

                                                – 14 –                   17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4383 Page 15 of 24




       which the employee actually works, they would have used such language in the
   1
   2   statute itself.”)

   3          Third, Defendants claim the assignment provision is overbroad because it

   4   does not limit the assignment to inventions conceived during the time of

   5   employment. However, neither the plain language of Section 2870 nor any case

   6   applying its provisions imposes such a restriction. The statute itself only carves out

   7   inventions developed “entirely on [an employee’s] own time without using the

   8   employer’s equipment, supplies, [or] facilities[.]” (Id.) The statute does not limit

   9   the assignment of inventions to matters conceived during employment, but rather

  10   directs that such assignments may include matters that “[r]elate at the time of

  11   conception … to the employer’s business, or … anticipated research or development

  12   … ; or [r]esult from any work performed by the employee for the employer.” (Id.)

  13   Thus, the statute permits the assignment of inventions conceived after employment,

  14   so long as the inventive idea relates to the employer’s business or anticipated

  15   research or development or results from work performed by the employee for the

  16   employer.5 Accordingly, the assignment provision is consistent with Labor Code

  17   section 2870 and is not invalid under any of the grounds asserted by Defendants.

  18                 d.    California Business and Professions Code Section 16600

  19          Defendants argue the Agreement is prohibited by California Business and

  20   Professions Code section 16600. Pursuant to Section 16600, “those contracts that

  21
       5
  22      For sound reasons, it appears Section 2870 does not set temporal limitations on an
       assignment of invention provision because proving when the inventor-employee
  23   conceived the invention—the “ah ha” or “light bulb” moment—would be difficult,
  24   if not impossible, for the employer to do. Thus, Section 2870 tethers the propriety
       of such assignment provisions to objective standards, i.e., inventions that relate to
  25   the employer’s business or anticipated research and development or result from work
  26   performed by the employee for the employer, and not to subjective standards such
       as the moment of conception. The neighboring provisions of the statute are also
  27   consistent with this interpretation. For example, California Labor Code section 2872,
  28   requires the employee to prove his or her inventions are not covered by an otherwise
       valid and enforceable assignment of invention provision.
                                                – 15 –                  17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4384 Page 16 of 24




       prevent ‘engaging in a lawful profession, trade or business of any kind’ are void.”
   1
   2   Board of Trustees of Leland Stanford Junior University v. Roche Molecular Systems,

   3   Inc., 583 F.3d 832, 845 (Fed. Cir. 2009).

   4         While the Agreement contains a covenant not to compete that precludes Mr.

   5   Alleshouse from using any “confidential information” to “carry on, be engaged by,

   6   or take part in any commercial or business endeavor[,]” (Ex. 6, ¶ 3), Plaintiff is not

   7   pursuing relief under that provision.6 Moreover, the Agreement does not restrain

   8   Mr. Alleshouse from engaging in the sheet wave profession. It only requires him to

   9   assign inventions resulting from his work at Wave Loch or relating to Wave Loch’s

  10   business at the time he was there. See Board of Trustees of Leland Stanford Junior

  11   University, 583 F.3d at 845 (stating assignment of researcher’s “right, title, and

  12   interest in each of the ideas, inventions and improvements” that he might devise “as

  13   a consequence of” his work at the company was not void under Section 16600

  14   because he was not restrained from “engaging in any profession”). Accordingly, the

  15   Agreement does not violate Section 16600.

  16         2.     Breach of Contract

  17         Because the Agreement is valid and enforceable, Mr. Alleshouse bears the

  18   burden of demonstrating that the inventions at issue are not covered by the

  19   assignment provision. See Cal. Lab. Code § 2872 (“In any suit or action arising

  20   [under Section 2870], the burden of proof shall be on the employee claiming the

  21   benefits of its provisions.”) The inventions at issue are: (1) a half-pipe/quarter-pipe

  22
  23   6
         Even if the noncompete provision were unenforceable, it would not invalidate the
  24   assignment provision. The Agreement contains a severability clause, which
       provides: “If any provision of this Agreement shall be invalid or prohibited by a
  25   court of competent jurisdiction, such provision shall be ineffective to the extent of
  26   such prohibition without invalidating the remainder of such provision or the
       remaining provisions of this Agreement.” (Pl.’s Ex. 6, ¶ 10.f.) See Cal. Civ. Code
  27   § 1599 (“Where a contract has several distinct objects, of which one at least is lawful,
  28   and one at least is unlawful, in whole or in part, the contract is void as to the latter
       and valid as to the rest.”)
                                                 – 16 –                   17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4385 Page 17 of 24




       sheet wave attraction, which resulted in the ‘685 and ‘189 Ride Patents, and (2) a
   1
   2   nozzle structure that allows adjustable, non-planar flow on sheet rides, which

   3   resulted in the ‘433 Nozzle Patent.

   4         The evidence presented at trial supports a finding that Mr. Alleshouse’s

   5   conception of the half-pipe/quarter-pipe ride was (a) related to Wave Loch’s

   6   business and research, and (b) resulted from work performed by Mr. Alleshouse for

   7   Wave Loch. Wave Loch held meetings to improve upon Murphy’s half-pipe ride by

   8   making the sidewalls rideable, and Mr. Alleshouse participated in those meetings.

   9   During one of those meetings, Mr. Alleshouse claimed he could make a better half-

  10   pipe than Murphy’s Stingray. Mr. Alleshouse does not dispute that evidence; he

  11   only testified he could not “specifically recall [saying] that.” (Alleshouse Testimony

  12   at 183.)

  13         In addition, the day after Mr. Alleshouse resigned from Wave Loch, he drew

  14   sketches of half-pipes and quarter-pipes in his notebook. Within two weeks of his

  15   resignation, Mr. Alleshouse had complete diagrams of the half-pipe/quarter-pipe

  16   ride, which he described as a “halfpipe type wave” that is “basically [M]urphy[’]s

  17   wave halfpipe but with water on the sides[.]” (Pl.’s Exs. 19, 22; Alleshouse

  18   Testimony at 237–51.) These ideas resulted in the ‘685 and ‘189 Ride Patents, filed

  19   three months after Mr. Alleshouse separated from Wave Loch. This evidence shows

  20   Mr. Alleshouse’s half-pipe/quarter-pipe invention was related to, and emanated from,

  21   Wave Loch’s business and research.

  22         The evidence also supports a finding that Mr. Alleshouse’s conception of the
  23   patented nozzle structure was related to Wave Loch’s business and founded upon its
  24   existing nozzles. Mr. Alleshouse was the product manager for the Flowrider
  25   attraction at Wave Loch. One of the features of the Flowrider was the adjustable
  26   nozzle structure that varied the thickness of water flow. Additionally, Wave Loch
  27   was in the process of developing radial, non-planar nozzles for its WaveOz attraction
  28   during Mr. Alleshouse’s employ and at a time when he was responsible for

                                                – 17 –                  17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4386 Page 18 of 24




       documenting and finalizing the design drawings for that ride. He attended meetings
   1
   2   regarding the WaveOz nozzle structure and had access to Mr. Vicente’s models and

   3   drawings of the structure, which were stored in their shared office and company

   4   server. Within two weeks of resigning from Wave Loch, Mr. Alleshouse had

   5   complete diagrams of similar nozzle structures that would “vary flow direction and

   6   thickness to optimize surfing experience on the waves and [maximize] economics of

   7   the attraction.” (Pl.’s Ex. 36.) This invention ultimately resulted in the ‘433 Nozzle

   8   Patent, which, like the Ride Patents, was filed only three months after Mr.

   9   Alleshouse left Wave Loch.

  10         Common sense shows that the inventions at issue resulted from Mr.

  11   Alleshouse’s work at Wave Loch. After all, Mr. Alleshouse (1) suggested that

  12   through his experiences at Wave Loch he “gained the ability to start a company on

  13   a niche market,” (Pl.’s Ex. 29), (2) had plans to start his own company while

  14   employed by Wave Loch, (3) had plans to present his own inventions at the IAAPA

  15   conference while employed by Wave Loch, (4) described his ideas for the inventions

  16   as “knock offs” of Wave Loch’s products, (Pl.’s Ex. 19), and (5) diagrammed these

  17   complex inventions within two weeks of his resignation.

  18         The evidence demonstrates the inventions are covered by the assignment

  19   provision. Mr. Alleshouse has failed to show otherwise. Because Mr. Alleshouse

  20   failed to comply with his contractual obligations, Plaintiff has established breach of

  21   the parties’ Agreement.

  22                a. Equitable Estoppel
  23         Defendants assert the defense of equitable estoppel. Under California law,
  24   the elements of equitable estoppel are: “(1) the party to be estopped must be apprised
  25   of the facts; (2) he must intend that his conduct shall be acted upon, or must so act
  26   that the party asserting the estoppel has a right to believe it was so intended; (3) the
  27   other party must be ignorant of the true state of facts; and (4) he must rely upon the
  28   conduct to his injury.” City of Long Beach v. Mansell, 476 P.2d 423, 442 (1970).

                                                 – 18 –                   17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4387 Page 19 of 24




             Plaintiff initially pursued its breach of contract claim in May 2014 in an earlier
   1
   2   filed action. After the parties were unable to resolve their differences, the case was

   3   dismissed without prejudice pursuant to a tolling agreement. More than two years

   4   after dismissing that action, Plaintiff filed the present lawsuit. Defendants contend

   5   Plaintiff’s dismissal of the 2014 action led them to believe Plaintiff had abandoned

   6   its contract claims.

   7         Any reliance by Defendants was not justified because they knew dismissal of

   8   the 2014 action was without prejudice and subject to a tolling agreement, and thus

   9   could be revived at any time. Contrary to Defendants’ assertion, there is no basis to

  10   conclude Plaintiff was required to notify Defendants of its intent to re-file the claim.

  11   Accordingly, Plaintiff is not equitably estopped from asserting these claims.

  12                b. Laches

  13         Defendants also assert the defense of laches. This argument is based on a

  14   conclusory allegation that Plaintiff engaged in inexcusable delay and PSD was

  15   thereby prejudiced by continuing to prosecute the patents. Defendants have failed

  16   to establish unreasonable delay and prejudice, both of which are necessary to a

  17   defense on this ground. See Danjaq LLC v. Sony Corp., 263 F.3d 942, 951 (9th Cir.

  18   2001) (“To demonstrate laches, the defendant must prove both an unreasonable

  19   delay by the plaintiff and prejudice to itself.”) (citations and internal quotations

  20   omitted). Having failed to meet these elements, this defense lacks merit.

  21   C.    Intentional Interference of Contract

  22         Plaintiff failed to prove that Mr. Yeh and PSD intentionally interfered with
  23   the Wave Loch/Alleshouse Agreement.            “Under California law, a claim for
  24   intentional interference with contract requires: (1) a valid contract between plaintiff
  25   and a third party; (2) defendant’s knowledge of the contract; (3) defendant’s
  26   intentional acts designed to induce breach or disruption of the contract; (4) actual
  27   breach or disruption; and (5) resulting damage.” Family Home and Finance Center,
  28

                                                 – 19 –                   17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4388 Page 20 of 24




       Inc. v. Federal Home Loan Mortg. Corp., 525 F.3d 822, 825 (9th Cir. 2008)
   1
   2   (citations omitted).

   3         At issue is the third element—whether Mr. Yeh and PSD intended to induce

   4   breach or disrupt Mr. Alleshouse’s Agreement with Wave Loch, Inc. and its

   5   successors. See Bank of New York v. Fremont General Corp., 523 F.3d 902, 911

   6   (9th Cir. 2008) (“Generally, the knowledge of a corporate officer within the scope

   7   of his employment is the knowledge of the corporation.”) (citations omitted).

   8   Plaintiff contends that Mr. Yeh and PSD disrupted Mr. Alleshouse’s Agreement by

   9   having Mr. Alleshouse assign the inventions to PSD, instead of to Wave Loch or its

  10   successors. As evidence of Mr. Yeh’s intent, Plaintiff points to the fact that he

  11   sought advice of counsel regarding Mr. Alleshouse’s Agreement. (See Pl.’s Ex. 30.)

  12   But that evidence also supports the opposite inference—that Mr. Yeh sought legal

  13   advice to ensure the assignments would be lawful and not interfere with Mr.

  14   Alleshouse’s Agreement. There is insufficient evidence to conclude Mr. Yeh and

  15   PSD intended to disrupt Mr. Alleshouse’s contractual obligations to Plaintiff.

  16   Accordingly, Plaintiff’s intentional interference claim lacks merit.

  17   D.    California Business and Profession Code Section 17200

  18         Plaintiff failed to show PSD engaged in “unlawful” or “unfair” business

  19   practices. California’s Unfair Competition statute “prohibits any unfair competition,

  20   which means ‘any unlawful, unfair or fraudulent business act or practice.’” In re

  21   Pomona Valley Med. Group, 476 F.3d 665, 674 (9th Cir. 2007) (quoting Cal. Bus.

  22   & Prof. Code § 17200, et seq.). This law is “intended to preserve fair competition
  23   and protect consumers from market distortions.” Kwikset Corp. v. Superior Court,
  24   246 P.3d 877, 891 (2011).
  25         Plaintiff’s assertion that PSD engaged in “unlawful” business practice is based
  26   on its intentional interference claim, which fails for the reasons discussed above.
  27   Alternatively, Plaintiff claims PSD engaged in “unfair” business practice by
  28   advertising and offering inventions that should have been assigned to Whitewater.

                                                – 20 –                  17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4389 Page 21 of 24




       However, other than this conclusory allegation, Plaintiff fails to show how such
   1
   2   conduct is “immoral, unethical, oppressive, unscrupulous or substantially injurious

   3   to consumers” as to constitute “unfair” conduct under Section 17200. See Ticconi v.

   4   Blue Shield of Calif. Life & Health Ins. Co., 160 Cal. App. 4th 528, 539 (2008) (“An

   5   unfair business practice occurs when that practice … is immoral, unethical,

   6   oppressive, unscrupulous or substantially injurious to consumers.”) (citations and

   7   internal quotations omitted). Because the facts do not support a finding of “unlawful”

   8   or “unfair” business practices, Plaintiff’s Section 17200 claim is denied.

   9   E.    Correction of Inventorship

  10         Plaintiff alleges Mr. Yeh was improperly joined as co-inventor of the ‘685,

  11   ‘189 and ‘433 Patents. Section 256(a) of Title 35 of the United States Code permits

  12   correction of inventorship “[w]henever through error a person is named in an issued

  13   patent as the inventor.” 35 U.S.C. § 256(a). “The inventors as named in an issued

  14   patent are presumed to be correct.” Hess v. Advanced Cardiovascular Sys., Inc., 106

  15   F.3d 976, 980 (Fed. Cir. 1997) (citations omitted). In cases alleging misjoinder, as

  16   here, “the burden on each party [is] to show facts supported by clear and convincing

  17   evidence that the [ ] person listed as an inventor had not in fact contributed to the

  18   conception of the invention.” Thompson v. Haynes, 305 F.3d 1369, 1384 (Fed. Cir.

  19   2002). In other words, the party alleging misjoinder must show by clear and

  20   convincing evidence “that the persons to be removed did not contribute to the

  21   invention of any of the allowed claims.” Univ. of Pitt. of Commonwealth Sys. of

  22   Higher Ed. v. Hedrick, 573 F.3d 1290, 1297 (Fed. Cir. 2009).
  23         The evidence supports a finding that Mr. Alleshouse alone conceived of the
  24   inventions, and that Mr. Yeh’s contributions occurred thereafter and are insufficient
  25   under the law. Mr. Alleshouse’s notebook shows that by August 16, 2012, he had
  26   conceived of the half-pipe/quarter-pipe designs and adjustable nozzles—which
  27   ultimately resulted in the ‘685, ‘189, and ‘433 Patents. Eli Lilly and Co. v. Aradigm
  28   Corp., 376 F.3d 1352, 1359 (Fed. Cir. 2004) (“Conception is … the completion of

                                               – 21 –                   17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4390 Page 22 of 24




       the mental part of invention.”) (citing Burroughs Wellcome Co. v. Barr Labs., Inc.,
   1
   2   40 F.3d 1223, 1227–28 (Fed. Cir. 1994)). Based on these designs, Mr. Alleshouse

   3   knew what types of products he would build and sell for the targeted niche market,

   4   and he shared those ideas with Mr. Yeh on August 20, 2012. After conception, Mr.

   5   Yeh helped reduce the inventions to practice by testing out the models in Mr.

   6   Alleshouse’s garage in September 2012. Mr. Yeh also helped identify practical

   7   issues with the models based on his experiences in surfing and skateboarding. See

   8   Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1460 (Fed. Cir. 1998) (“[O]ne

   9   does not qualify as a joint inventor by merely assisting the actual inventor after

  10   conception of the claimed invention.”); Garrett Corp. v. U.S., 422 F.2d 874, 881 (Ct.

  11   Cl. 1970) (“One who merely suggests an idea of a result to be accomplished, rather

  12   than means of accomplishing it, is not a joint inventor.”) (citations omitted).

  13         Moreover, Plaintiff produced evidence that Mr. Yeh’s alleged patentable

  14   contributions were either rejected by the patent office or mirrored pre-existing

  15   technology by Wave Loch. For example, all of Mr. Yeh’s contributions to the ‘685

  16   and ‘189 Ride Patents—safety chute, rideable sidewall of a complex curve shape,

  17   and plurality of elevated water recovery sections—were found to be unpatentable by

  18   the PTO in light of the Lochtefeld prior art. (Pl.’s Ex. 132; Dr. Stevich Testimony

  19   at 408–19.) Similarly, Mr. Yeh’s purported contributions to the ‘433 Nozzle Patent

  20   of a nonplanar orifice with varying thickness and variable flow angles were found

  21   to be unpatentable in light of the Lochtefeld prior art. (Pl.’s Ex. 134; Dr. Stevich

  22   Testimony at 420–23; Lochtefeld Testimony at 531–36; Pl.’s Closing Argument at
  23   789–94.) Likewise, Mr. Yeh’s alleged patentable contribution regarding water flow
  24   adjustment in the Z-Y plane reflected existing technology in Wave Loch’s Flowrider
  25   rides. (Pl.’s Ex. 134; Stevich Testimony at 420–23; Lochtefeld Testimony at 531–
  26   36); see Eli Lilly and Co. v. Aradigm Corp., 376 F.3d 1352, 1359 (Fed. Cir. 2004)
  27   (“Contributions to realizing an invention may not amount to a contribution to
  28   conception if they merely explain what was ‘then state of the art.’”)

                                                – 22 –                   17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4391 Page 23 of 24




             This evidence demonstrates Mr. Yeh did not contribute to the conception of
   1
   2   the inventions as required by law. Plaintiff has met its burden. Accordingly, Mr.

   3   Yeh was improperly named as a co-inventor for the patents in suit.

   4   F.    Declaratory Relief

   5         Based on the foregoing findings that Plaintiff has proved its claims for breach

   6   of contract and correction of inventorship, the Court grants Plaintiff’s request for

   7   declaratory relief and orders that: (1) the records of the PTO be corrected to remove

   8   Mr. Yeh as an inventor for the ‘685, ‘189, and ‘433 Patents, and (2) the patents in

   9   suit be reassigned from PSD to Plaintiff.

  10   G.    Damages

  11         Plaintiff seeks $1.8 million in reasonable royalty damages based on a

  12   hypothetical negotiation for a license fee paid by PSD to Whitewater to use the

  13   patented technology. (Testimony of Dr. Robert Vigil Testimony at 610–12; 642–

  14   44.) This hypothetical negotiation assumes PSD would have sought a license, and

  15   Whitewater would have granted such a license. In reality, Whitewater rarely licenses

  16   intellectual property. (Alleshouse Testimony at 302–04; Chutter Testimony at 61.)

  17         This case is therefore better suited to a damages calculation based on

  18   traditional concepts of compensatory damages and unjust enrichment. (Testimony

  19   of Dr. Justin Lewis (“Dr. Lewis Testimony”) at 749–51.) The goal of compensatory

  20   damages is to put the plaintiff “in as good a position as he or she would have

  21   occupied” if the defendant had not breached the contract. Lewis Jorge Construction

  22   Management, Inc. v. Pomona Unified School Dist., 34 Cal. 4th 960, 967 (2004).
  23         Here, no evidence was presented of Whitewater’s loss from not having
  24   ownership of the patents. In fact, PSD was unable to find a single buyer for its
  25   patented rides. (Yeh Testimony at 352.) Wave Loch was also unable to find a buyer
  26   for a similar half-pipe ride. (Lochtefeld Testimony at 528; Myrman Testimony at
  27   110.) And Plaintiff did not present any evidence that it could have found a buyer
  28   had it owned the patents. (See Yeh Testimony at 352; Lochtefeld Testimony at 528.)

                                               – 23 –                   17-cv-00501 DMS (NLS)
Case 3:17-cv-00501-DMS-NLS Document 166 Filed 03/26/19 PageID.4392 Page 24 of 24




       In addition, no evidence was adduced showing Defendants were unjustly enriched.
   1
   2   Indeed, the evidence showed Defendants were unable to make a single sale of the

   3   patented inventions. (Dr. Lewis Testimony at 761–62.) Because Plaintiff has failed

   4   to establish damages on these grounds or entitlement to a reasonable royalty, the

   5   Court declines to award monetary damages.7

   6                                           III.

   7                              CONCLUSION AND ORDER

   8         Based on the foregoing findings of fact and conclusions of law, it is ordered

   9   as follows:

  10         1.      Defendant Yong Yeh is to be removed as co-inventor of the ‘685, ‘189,

  11                 and ‘433 Patents;

  12         2.      The ‘685, ‘189, and ‘433 Patents are to be reassigned from PSD to

  13                 Plaintiff; and

  14         3.      Plaintiff may file a separate motion for attorneys’ fees and costs

  15                 pursuant to Federal Rule of Civil Procedure 54(d).

  16         IT IS SO ORDERED.

  17   Dated: March 27, 2019

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27   7
         Plaintiff may be entitled to reasonable attorneys’ fees and costs pursuant to the
  28   parties’ contract. (See Pl.’s Ex. 6 at 3.) The Court reserves ruling on this issue
       pending further briefing, including whether apportionment of fees is warranted.
                                               – 24 –                     17-cv-00501 DMS (NLS)
